DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/17/2020 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 7/17/2020. As directed by the amendment: claims 1 and 22-23 have been amended; no claims have been cancelled; and claim 24 has been added. Thus, claims 1-24 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Claim 24 recites “wherein the injection needle is movably fastened to the base” however the disclosure fails to disclose such limitation. The Examiner is unable to find literal support for the new amendment or any discussion explaining the new amendment in the original disclosure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller (US Patent 3,384,080 A).
	Regarding claim 1, Muller discloses a disposable delivery assembly ("Catheter", 24, 25, 53) for a drug delivery device to dispense a liquid medicament, the disposable delivery assembly comprising: 
a disposable injector ("Catheter, 24, 25) comprising an injection needle ("Catheter", Col 3, lines 23-31), a flexible tube (24), and an injector fluid coupling (25), wherein the injection needle is in fluid communication with the injector fluid coupling via the flexible tube (Col 3, lines 23-31); and 
	a disposable cartridge (53, 50) comprising a reservoir (53) at least partially filled with the liquid medicament and comprising a cartridge fluid coupling (68 and part of 53 that 25 penetrates that is above 68) in fluid communication with the reservoir (Fig. 11), 
	wherein the reservoir comprises a flexible bag (53), 
	wherein the disposable cartridge comprises a housing (50) forming a protective sheath (50) for the flexible bag (Fig. 3) and encasing the flexible bag (Fig. 3), 
configured to be mechanically interconnected in an undeployed configuration (Disposable injector and the disposable cartridge are perfectly capable of being mechanically interconnected in an undeployed configuration when 25 has not been inserted all the way through into 53, such as when the threading of 25 hasn't been threaded into 69), in which the injector fluid coupling and the cartridge fluid coupling are disconnected (Couplings would be disconnected because the threading on 25 hasn’t been screwed into 69), and 
	wherein the disposable cartridge is configured to be displaced relative to the disposable injector into a deployed configuration (Disposable cartridge is perfectly capable of being displaced relative to the disposable injector into a deployed configuration, see Fig. 11), in which the injector fluid coupling and the cartridge fluid coupling are in fluid communication (Fig. 11).
	Regarding claim 2, Muller discloses the disposable delivery assembly according to claim 1 consisting of the disposable cartridge and the disposable injector (Fig. 11), and wherein the disposable injector and the disposable cartridge are directly mechanically connected when in the undeployed configuration (25 would partially be located into 53 up until the point where the threading of 25 wouldn’t be threaded into 69, which would result in the disposable injector and the disposable cartridge being directly mechanically connected, Fig. 11).
	Regarding claim 3, Muller discloses the disposable delivery assembly according to claim 1, wherein one of the disposable cartridge and the disposable injector comprises at least one stop member (Threading on 25) engaging with a correspondingly shaped stop face (69) of the other one of the disposable cartridge and the disposable injector to impede self-acting displacement of the disposable cartridge and the disposable injector from the undeployed configuration into the deployed configuration (25 cannot be located all the way into 53 until the threaded on 25 is threaded into 69, therefore the threading and internally threaded aperture would impede self-acting displacement of the disposable cartridge and the disposable injector from the undeployed configuration into the deployed configuration).
	Regarding claim 4, Muller discloses the disposable delivery assembly according to claim 1, wherein one of the disposable cartridge and the disposable injector comprises a linear guiding (69) (Threading on 25) of the other one of the disposable cartridge and the disposable injector (Fig. 11).
	Regarding claim 5, Muller discloses the disposable delivery assembly according to claim 4, wherein the injector fluid coupling comprises a cannula (25) extending parallel to the linear guiding (Fig. 11) and configured to penetrate a pierceable seal (Part of 53 that 25 penetrates that is above 68) of the cartridge fluid coupling (Fig. 11).
	Regarding claim 20, Muller discloses the disposable delivery assembly according to claim 1, wherein the disposable injector comprises a base (23) and wherein the base comprises a track (23) through which the flexible tube is guided (Fig. 7).
	Regarding claim 21, Muller discloses the disposable delivery assembly according to claim 1, wherein a pre-assembly of the disposable cartridge and the disposable injector, in which the disposable cartridge is mechanically attached to the disposable injector (When threading on 25 hasn’t been threaded into 69), is insertable into a receptacle of a housing of the drug delivery device only when the disposable injector and the disposable cartridge are in the undeployed configuration (Examiner notes that the drug delivery device was never positively recited and is therefore considered a functional limitation and any further defining elements of the drug delivery device are also considered a functional limitation. Therefore, a pre-assembly of the disposable cartridge and the disposable injector, in which the disposable cartridge is mechanically attached to the disposable injector, is perfectly capable of being insertable into a receptacle of a housing of the drug delivery device only when the disposable injector and the disposable cartridge are in the undeployed configuration).
	Regarding claim 22, Muller discloses the disposable delivery assembly according to claim 20, wherein an assembly of the disposable injector and the disposable cartridge is configured for drug delivery devices having a feeder member operable to squeeze the flexible tube in a region of the track for transporting the liquid medicament from the reservoir of the disposable cartridge towards the injection needle of the disposable injector (An assembly of the disposable injector and the disposable cartridge are perfectly capable of being used with drug delivery devices having a feeder member operable to squeeze the flexible tube in the region of the track for transporting the liquid medicament from the reservoir of the disposable cartridge towards the injection needle of the disposable injector).
	Regarding claim 23, Muller discloses the disposable delivery assembly according to claim 3, wherein the stop member and the correspondingly shaped stop face provide an interlock operable to prevent transferring of the disposable cartridge and the disposable injector into the deployed configuration (Threaded and internally threaded aperture would prevent transferring of the disposable cartridge and the disposable injector into the deployed configuration because it requires threading one element into another).
	Regarding claim 24, Muller discloses the disposable delivery assembly according to claim 20, wherein the injection needle is movably fastened to the base (Fig. 3, Col 3, lines 23-31).
Response to Arguments
Applicant’s arguments, see page 9, filed 6/23/2020, with respect to the rejection(s) of claim(s) 1-5 and 20-23 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of Muller (US Patent 3,384,080 A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/HONG-VAN N TRINH/Examiner, Art Unit 3783  

/BRANDY S LEE/Primary Examiner, Art Unit 3783